MEMORANDUM **
Sue Taylor appeals pro se the Tax Court’s summary judgment in favor of the Commissioner of Internal Revenue (“Commissioner”) in her action contesting deficiencies for tax year 1997. We have jurisdiction pursuant to 26 U.S.C. § 7482. We review de novo, see Talley Indus. Inc. v. Comm’r, 116 F.3d 382, 385 (9th Cir.1997), and we affirm.
Taylor’s sole contention on appeal is that she is entitled to a second collection due process hearing so that she may record the hearing. Recording the collection due process hearing is permitted upon advance request, but Taylor made no such request, and then failed to appear for her hearing. See 26 U.S.C. § 7521(a)(1) (permitting recording upon advance request). We are not persuaded by Taylor’s contention that had she requested permission to record the hearing, her request would have been denied. Consequently, the Tax Court properly granted summary judgment for *935the Commissioner. See Bob Wondries Motors, Inc. v. Comm’r, 268 F.3d 1156, 1161 (9th Cir.2001).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.